DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 11-13 are newly added. Claims 1-13 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-13 are rejected under 35 U.S.C. 103 as being obvious over Zeng et al (US 2019/0270829) and Hariraksapitak et al (J. Appl. Polym. Sci., 2010) in view of Huang et al (Biomacromolecules, 2015) and Ma et al (Int. J. Biol. Macromol., 2014). 
Zeng teaches the preparation of a crosslinked hyaluronic acid (HA) comprising treating an aqueous solution of HA with EDC and NHS at pH 5. This is followed by the addition of crosslinking agent, cystamine, at 0°C to 10°C. The product is then dialyzed in a phosphate buffer (pH 7.4) for 72 hours. The dialyzed product is then freeze-dried to provide a crosslinked HA cell scaffold having reduction-responsive disulfide bonds. See Example 1 and paragraphs [0018] and [0029]. The crosslinked HA product has utility as a cell scaffold for cartilage repair. See paragraph [0030]. 
The reference is silent regarding the addition of chitosan whiskers or a process describing how such a component would be included.
 Hariraksapitak teaches that it is known to prepare cell scaffolding material using natural polymers, such as HA and gelatin, because of their inherent hydrophilicity and the presence of certain ECM-like properties that provide a suitable environment for tissue growth. However, without modification, such polymers are mechanically weak, limiting their use at regenerating templates for semi-hard and hard tissues, such as cartilage and bone. These substances can be strengthened by modifications, such as crosslinking and preparing composites. The reference describes the use of chitosan whiskers (CW) as a reinforcing filler in preparing an HA/gelatin nanocomposite scaffold.  See page 3406 at 2nd paragraph. The preparation of the product comprises the addition of an ultrasonicated suspension of the CW in distilled water to an aqueous solution of the HA and gelatin. After homogenizing the mixture, the HA/gelatin was crosslinked by the addition of EDC. See “Preparation of the CWs” and “Preparation of the neat HA-Gel scaffolds …” at pp 3407-3408. The reference describes products comprising 0-30% CW. The reference concludes that the characteristics of the scaffold can be regulated through variation of the amount of CWs incorporated into the composite material. See page 3417. 
Huang teaches the preparation of a composite material comprising CW and the natural polymer, alginate. The reference teaches this material has utility for bone tissue engineering. See abstract. The composite is prepared by adding the alginate to a dispersion of CW, prepared by ultrasonic treatment. This is followed by crosslinking the alginate. See Section 2.2. 
Ma teaches the preparation of a chitosan membrane reinforced by the addition of CW. The product is prepared by combining the chitosan with a composition comprising CW in deionized (demineralized) water dispersed under ultrasonic treatment. See abstract and Section 2.3.   
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Zeng process by the inclusion of CW with a reasonable expectation of success. The artisan would be motivated to make such a modification because the art teaches that the addition of CW to a natural polymer cell scaffold has beneficial effects with respect to the mechanical strength of the scaffold. 
In making this modification, one of ordinary skill would arrive at a process comprising (1) dispersing CW in demineralized water; (2) addition of HA with mixing to prepare a uniform, aqueous solution; (3) adjusting solution to pH 4-6; (4) crosslinking; (5) dialyzing phosphate buffer; and (6) freeze-drying. In the absence of unexpected results, it would be within the scope of the artisan to select the appropriate type of water in which to disperse the CW. Hariraksapitak has established that the amount of CW added to a composite cell scaffold product is a result effective variable. In the absence of unexpected results, it would be within the scope of the artisan to optimize the amount of the CW in the product through routine experimentation, accounting for new claims 11-13. One of ordinary skill would reasonably expect that a CW-modified HA product could be purified and isolated in the same manner as the HA product, per se.  
The preparation method of Hariraksapitak comprises adding the sonicated CW to the polymer, while Huang adds the polymer to the sonicated CW. In both instances, the result is a homogeneous mixture of CW and a polymer wherein the latter is then subject to crosslinking. In the absence of unexpected results, it would appear that the order of mixing the components to provide a homogeneous, crosslinkable intermediate mixture is not critical to the process.  
Applicant’s arguments filed April 26, 2022 have been fully considered but they are not persuasive.
Applicant argues that it would not be obvious to combine Zeng and Hariraksapitak because the aim of the former is to facilitate the rapid degradation of the HA product, while the aim of the latter is to increase resistance to degradation. This is not found to be persuasive. The aim of Zeng is to provide a scaffold that has good mechanical strength and is suitable for preparing, carrying, transferring and transplanting with out rupture. After this is accomplished, the goal of the reference is to control the degradation of HA, so that it can be rapidly cleaved and absorbed when that is desired. The addition of CW would be expected to add mechanical strength but not interfere with cleavage of the reduction-responsive crosslinking.
Applicant further argues that Hariraksapitak teaches a combination of three components: CW, HA and gelatin. Therefore, a combination of Hariraksapitak and Zeng in order to arrive at the instant invention would require the removal of gelatin from the method. This is not found to be persuasive. Hariraksapitak teaches that CW reinforces a freeze-dried hydrogel scaffold, not that the addition of CW and gelatin reinforce an HA scaffold. The rationale for the combination is that the addition of CW to an HA scaffold would have a similar effect. 
Applicant further argues that the characteristics of the Hariraksapitak scaffold are “substantially different” from those in the instant product prepared by the claimed method because in the product prepared by the instant method, “both the mechanical strength and resistant to biodegradion are increased/enhanced with increased proportion of CW in the CW-HA scaffold.” The examiner would note that this effect is seen in the narrow range of 0-5%. Furthermore, Applicant has not explained why this is unexpected. Furthermore, Applicant has the burden of establishing that the difference is of practical and statistical significance. The mere fact that one product has some difference from another product does not necessarily make it unexpected or surprising.     

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 








Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623